EXECUTION COPY

Exhibit 10.1

 

 

RECEIVABLES SALE AGREEMENT

dated as of November 30, 2016

between

THE HUNTINGTON NATIONAL BANK

and

HUNTINGTON FUNDING, LLC

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

 

DEFINITIONS AND USAGE

     1   

SECTION 1.1

 

Definitions

     1   

SECTION 1.2

 

Other Interpretive Provisions

     1   

ARTICLE II

 

PURCHASE

     2   

SECTION 2.1

 

Agreement to Sell on the Closing Date

     2   

SECTION 2.2

 

Consideration and Payment

     2   

ARTICLE III

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

     2   

SECTION 3.1

 

Representations and Warranties of the Bank

     2   

SECTION 3.2

 

Representations and Warranties of the Bank Regarding the Purchased Assets

     3   

SECTION 3.3

 

Representations and Warranties of the Bank as to each Receivable

     4   

SECTION 3.4

 

Repurchase upon Breach

     4   

SECTION 3.5

 

Protection of Title

     5   

SECTION 3.6

 

Other Liens or Interests

     6   

SECTION 3.7

 

Official Record

     6   

SECTION 3.8

 

Merger or Consolidation of, or Assumption of the Obligations of, the Bank

     6   

SECTION 3.9

 

Bank May Own Notes and Certificates

     6   

SECTION 3.10

 

Compliance with the FDIC Rule

     7   

SECTION 3.11

 

Dispute Resolution

     7   

SECTION 3.12

 

Cooperation with Voting

     9   

ARTICLE IV

 

MISCELLANEOUS

     9   

SECTION 4.1

 

Transfers Intended as Sale; Security Interest

     9   

SECTION 4.2

 

Notices, Etc

     10   

SECTION 4.3

 

Choice of Law

     11   

SECTION 4.4

 

Headings

     11   

SECTION 4.5

 

Counterparts

     11   

SECTION 4.6

 

Amendment

     11   

SECTION 4.7

 

Waivers

     12   

SECTION 4.8

 

Entire Agreement

     12   

SECTION 4.9

 

Severability of Provisions

     13   

SECTION 4.10

 

Binding Effect

     13   

SECTION 4.11

 

Acknowledgment and Agreement

     13   

SECTION 4.12

 

Cumulative Remedies

     13   

SECTION 4.13

 

Nonpetition Covenant

     13   

SECTION 4.14

 

Submission to Jurisdiction; Waiver of Jury Trial

     14   

SECTION 4.15

 

Not Applicable to the Bank in Other Capacities

     14   

SECTION 4.16

 

Third-Party Beneficiaries

     14    EXHIBITS     

Exhibit A

 

Form of Assignment Pursuant to Receivables Sale Agreement

  

Schedule I

 

Perfection Representations, Warranties and Covenants

  

Schedule II

 

Representations and Warranties with Respect to the Receivables

  

 

i



--------------------------------------------------------------------------------

THIS RECEIVABLES SALE AGREEMENT is made and entered into as of November 30, 2016
(as amended, restated, supplemented or otherwise modified and in effect from
time to time, this “Agreement”) by THE HUNTINGTON NATIONAL BANK, a national
banking association (the “Bank”), and HUNTINGTON FUNDING, LLC, a Delaware
limited liability company (the “Depositor”).

WITNESSETH:

WHEREAS, the Depositor desires to purchase from the Bank a portfolio of motor
vehicle receivables, including motor vehicle retail installment sale contracts
and/or installment loans that are secured by new and used automobiles,
light-duty trucks and vans; and

WHEREAS, the Bank is willing to sell such portfolio of motor vehicle receivables
and related property to the Depositor on the terms and conditions set forth in
this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND USAGE

SECTION 1.1 Definitions. Except as otherwise defined herein or as the context
may otherwise require, capitalized terms used but not otherwise defined herein
are defined in Appendix A to the Sale Agreement, dated as of the date hereof (as
from time to time amended, supplemented or otherwise modified and in effect, the
“Sale Agreement”), between Huntington Auto Trust 2016-1 and the Depositor, which
contains rules as to usage that are applicable herein.

SECTION 1.2 Other Interpretive Provisions. For purposes of this Agreement,
unless the context otherwise requires: (a) accounting terms not otherwise
defined in this Agreement, and accounting terms partly defined in this Agreement
to the extent not defined, shall have the respective meanings given to them
under GAAP (provided, that, to the extent that the definitions in this Agreement
and GAAP conflict, the definitions in this Agreement shall control); (b) terms
defined in Article 9 of the UCC as in effect in the relevant jurisdiction and
not otherwise defined in this Agreement are used as defined in that Article;
(c) the words “hereof,” “herein” and “hereunder” and words of similar import
refer to this Agreement as a whole and not to any particular provision of this
Agreement; (d) references to any Article, Section, Schedule, Appendix or Exhibit
are references to Articles, Sections, Schedules, Appendices and Exhibits in or
to this Agreement and references to any paragraph, subsection, clause or other
subdivision within any Section or definition refer to such paragraph,
subsection, clause or other subdivision of such Section or definition; (e) the
term “including” and all variations thereof means “including without
limitation”; (f) except as otherwise expressly provided herein, references to
any law or regulation refer to that law or regulation as amended from time to
time and include any successor law or regulation; (g) references to any Person
include that Person’s successors and assigns and (h) headings are for purposes
of reference only and shall not otherwise affect the meaning or interpretation
of any provision hereof.



--------------------------------------------------------------------------------

ARTICLE II

PURCHASE

SECTION 2.1 Agreement to Sell on the Closing Date. On the terms and subject to
the conditions set forth in this Agreement, the Bank does hereby transfer,
assign, set over, sell and otherwise convey to the Depositor without recourse
(subject to the obligations herein) on the Closing Date all of its right, title,
interest, claims and demands in, to and under the Receivables, the Collections
after the Cut-Off Date, the Receivable Files and the Related Security relating
thereto, whether now owned or hereafter acquired, as evidenced by an assignment
in the form of Exhibit A (“Assignment”) delivered on the Closing Date (the
“Purchased Assets”). The sale, transfer, assignment and conveyance made
hereunder does not constitute and is not intended to result in an assumption by
the Depositor of any obligation of the Bank to the Obligors, the Dealers,
insurers or any other Person in connection with the Receivables or the other
assets and properties conveyed hereunder or any agreement, document or
instrument related thereto.

SECTION 2.2 Consideration and Payment. The purchase price for the sale of the
Purchased Assets sold to the Depositor on the Closing Date shall equal the
estimated fair market value of the Purchased Assets. Such purchase price shall
be paid in cash to the Bank in an amount agreed to between the Bank and the
Depositor.

ARTICLE III

REPRESENTATIONS, WARRANTIES AND COVENANTS

SECTION 3.1 Representations and Warranties of the Bank. The Bank makes the
following representations and warranties as of the Closing Date on which the
Depositor will be deemed to have relied in acquiring the Purchased Assets. The
representations and warranties will survive the conveyance of the Purchased
Assets to the Depositor pursuant to this Agreement, the conveyance of the
Purchased Assets by the Depositor to the Issuer pursuant to the Sale Agreement
and the Grant thereof by the Issuer to the Indenture Trustee for the benefit of
the Noteholders pursuant to the Indenture:

(a) Existence and Power. The Bank is a national banking association validly
subsisting under the laws of the United States of America and has, in all
material respects, all power and authority to carry on its business as it is now
conducted. The Bank has obtained all necessary licenses and approvals in each
jurisdiction where the failure to do so would materially and adversely affect
the ability of the Bank to perform its obligations under the Transaction
Documents or affect the enforceability or collectibility of the Receivables or
any other part of the Purchased Assets.

(b) Authorization and No Contravention. The execution, delivery and performance
by the Bank of the Transaction Documents to which it is a party (i) have been
duly authorized by all necessary action on the part of the Bank and (ii) do not
contravene or constitute a default under (A) any applicable order, law, rule or
regulation, (B) its organizational documents or (C) any material agreement,
contract, order or other instrument to which it is a party or its property is
subject (other than violations which do not affect the legality, validity or
enforceability of any of

 

-2-



--------------------------------------------------------------------------------

such agreements and which, individually or in the aggregate, would not
materially and adversely affect the transactions contemplated by, or the Bank’s
ability to perform its obligations under, the Transaction Documents).

(c) No Consent Required. No approval or authorization by, or filing with, any
Governmental Authority is required in connection with the execution, delivery
and performance by the Bank of any Transaction Document other than (i) UCC
filings, (ii) approvals and authorizations that have previously been obtained
and filings that have previously been made and (iii) approvals, authorizations
or filings which, if not obtained or made, would not have a material adverse
effect on the enforceability or collectibility of the Receivables or any other
part of the Purchased Assets or would not materially and adversely affect the
ability of the Bank to perform its obligations under the Transaction Documents.

(d) Binding Effect. Each Transaction Document to which the Bank is a party
constitutes the legal, valid and binding obligation of the Bank enforceable
against the Bank in accordance with its terms, except as such enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
receivership, conservatorship or other similar laws affecting the enforcement of
creditors’ rights generally and, if applicable, the rights of creditors of
corporations from time to time in effect or by general principles of equity.

(e) No Proceedings. There are no Proceedings pending or, to the knowledge of the
Bank, threatened against the Bank before or by any Governmental Authority that
(i) assert the invalidity or unenforceability of this Agreement or any of the
other Transaction Documents, (ii) seek to prevent the issuance of the Notes or
the consummation of any of the transactions contemplated by this Agreement or
any of the other Transaction Documents, (iii) seek any determination or ruling
that would materially and adversely affect the performance by the Bank of its
obligations under this Agreement or any of the other Transaction Documents, or
(iv) relate to the Bank that would materially and adversely affect the federal
or Applicable Tax State income, excise, franchise or similar tax attributes of
the Notes.

(f) Lien Filings. The Bank is not aware of any material judgment, ERISA or tax
lien filings against the Bank.

SECTION 3.2 Representations and Warranties of the Bank Regarding the Purchased
Assets. On the date hereof, the Bank hereby makes the following representations
and warranties to the Depositor, on which the Depositor will be deemed to have
relied in acquiring the Purchased Assets. Such representations and warranties
will survive the conveyance of the Purchased Assets to the Depositor pursuant to
this Agreement, the sale of the Purchased Assets to the Issuer under the Sale
Agreement, and the Grant of the Purchased Assets and other collateral by the
Issuer to the Indenture Trustee for the benefit of the Noteholders pursuant to
the Indenture.

(a) The Receivables were selected using selection procedures that were not known
or intended by the Bank to be adverse to the Issuer.

(b) The Receivables and the other Purchased Assets have been validly assigned by
the Bank to the Depositor.

 

-3-



--------------------------------------------------------------------------------

(c) The information with respect to the Receivables transferred on the Closing
Date as set forth in the Schedule of Receivables was true and correct in all
material respects as of the Cut-Off Date.

(d) No Receivables are pledged, assigned, sold, subject to a security interest
or otherwise conveyed other than pursuant to the Transaction Documents. The Bank
has not authorized the filing of and is not aware of any financing statements
against the Bank that includes a description of collateral covering any
Receivable other than any financing statement relating to security interests
granted under the Transaction Documents or that have been or, prior to the
assignment of such Receivables hereunder, will be terminated, amended or
released. This Agreement creates a valid and continuing security interest in the
Receivables (other than the Related Security with respect thereto, to the extent
that an ownership interest therein cannot be perfected by the filing of a
financing statement) in favor of the Depositor which security interest is prior
to all other Liens (other than Permitted Liens) and is enforceable as such
against all other creditors of and purchasers and assignees from the Bank.

(e) The representations and warranties regarding creation, perfection and
priority of security interests in the Purchased Assets, which are attached to
this Agreement as Schedule I, are true and correct.

SECTION 3.3 Representations and Warranties of the Bank as to each Receivable.
The Bank hereby makes the representations and warranties set forth on Schedule
II as to the Receivables sold, transferred, assigned, set over and otherwise
conveyed to the Depositor under this Agreement on which such representations and
warranties the Depositor relies in acquiring the Receivables. Such
representations and warranties shall survive the sale of the Purchased Assets by
the Depositor to the Issuer under the Sale Agreement and the Grant of the
Purchased Assets by the Issuer to the Indenture Trustee for the benefit of the
Noteholders pursuant to the Indenture. Notwithstanding any statement to the
contrary contained herein or in any other Transaction Document, the Bank shall
not be required to notify any insurer with respect to any Insurance Policy
obtained by an Obligor or to notify any Dealer about any aspect of the
transaction contemplated by the Transaction Documents. The Bank hereby agrees
that the Issuer shall have the right to enforce any and all rights under this
Agreement assigned to the Issuer under the Sale Agreement, including the right
to cause the Bank to repurchase any Receivable with respect to which it is in
breach of any of its representation and warranties set forth in Schedule II,
directly against the Bank as though the Issuer were a party to this Agreement,
and the Issuer shall not be obligated to exercise any such rights indirectly
through the Depositor.

SECTION 3.4 Repurchase upon Breach. Upon discovery by or notice to the Depositor
or the Bank of a breach of any of the representations and warranties set forth
in Section 3.3 with respect to any Receivable at the time such representations
and warranties were made which materially and adversely affects the interests of
the Issuer, the Noteholders or the Certificateholders, the party discovering
such breach or receiving such notice shall give prompt written notice thereof to
the other party; provided, that delivery of a Servicer’s Report which identifies
the Receivables that are being or have been repurchased shall be deemed to
constitute prompt notice of such breach; provided, further, that the failure to
give such notice shall not affect any obligation of the Bank hereunder. If the
breach materially and adversely affects the interests of the Issuer, the
Noteholders or the Certificateholders, then the Bank shall either (a)

 

-4-



--------------------------------------------------------------------------------

correct or cure such breach or (b) repurchase such Receivable from the Depositor
(or its assignee), in either case on or before the Payment Date following the
end of the Collection Period which includes the sixtieth (60th) day (or, if the
Bank elects, an earlier date) after the date that the Bank became aware or was
notified of such breach. Any such breach or failure will be deemed not to have a
material and adverse effect if such breach or failure does not affect the
ability of the Depositor (or its assignee) to receive and retain timely payment
in full on such Receivable. Any such purchase by the Bank shall be at a price
equal to the Repurchase Price. In consideration for such repurchase, the Bank
shall make (or shall cause to be made) a payment to the Depositor (or its
assignee) equal to the Repurchase Price by depositing such amount into the
Collection Account prior to 11:00 a.m., New York City time, on the date of such
repurchase, if such repurchase date is not a Payment Date or, if such repurchase
date is a Payment Date, then prior to the close of business on the Business Day
prior to such repurchase date. Upon payment of such Repurchase Price by the
Bank, the Depositor (or its assignee) shall release and shall execute and
deliver such instruments of release, transfer or assignment, in each case
without recourse or representation, as may be reasonably requested by the Bank
to evidence such release, transfer or assignment or more effectively vest in the
Bank or its designee any Receivable and the related Purchased Assets repurchased
pursuant hereto. It is understood and agreed that the obligation of the Bank to
purchase any Receivable as described above shall constitute the sole remedy
respecting such breach available to the Depositor (or its assignee).

SECTION 3.5 Protection of Title.

(a) The Bank shall authorize and file such financing statements and cause to be
authorized and filed such continuation and other statements, all in such manner
and in such places as may be required by law fully to preserve, maintain and
protect the interest of the Depositor under this Agreement in the Receivables
(other than any Related Security with respect thereto, to the extent that the
interest of the Depositor therein cannot be perfected by the filing of a
financing statement). The Bank shall deliver (or cause to be delivered) to the
Depositor file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing.

(b) The Bank shall notify the Depositor in writing within ten (10) days
following the occurrence of (i) any change in the Bank’s organizational
structure as a banking corporation, (ii) any change in the Bank’s “location”
(within the meaning of Section 9-307 of the UCC) and (iii) any change in the
Bank’s name, and shall take all action prior to making such change (or shall
have made arrangements to take such action substantially simultaneously with
such change, if it is not practicable to take such action in advance) reasonably
necessary or advisable in the opinion of the Depositor to amend all previously
filed financing statements or continuation statements described in paragraph
(a) above. The Bank will at all times maintain its “location” within the United
States.

(c) The Bank shall maintain (or shall cause the Servicer to maintain) its
computer systems so that, from time to time after the conveyance under this
Agreement of the Receivables, the master computer records (including any backup
archives) that refer to a Receivable shall indicate clearly the interest of the
Depositor (or any subsequent assignee of the Depositor) in such Receivable and
that such Receivable is owned by such Person. Indication of such Person’s

 

-5-



--------------------------------------------------------------------------------

interest in a Receivable shall not be deleted from or modified on such computer
systems until, and only until, the related Receivable shall have been paid in
full or repurchased.

(d) If at any time the Bank shall propose to sell, grant a security interest in
or otherwise transfer any interest in motor vehicle receivables to any
prospective purchaser, lender or other transferee, the Bank shall give to such
prospective purchaser, lender or other transferee computer tapes, records or
printouts (including any restored from backup archives) that, if they shall
refer in any manner whatsoever to any Receivable, shall indicate clearly that
such Receivable has been sold and is owned by the Depositor (or any subsequent
assignee of the Depositor).

SECTION 3.6 Other Liens or Interests. Except for the conveyances and grants of
security interests pursuant to this Agreement and the other Transaction
Documents, the Bank shall not sell, pledge, assign or transfer the Receivables
or other property transferred to the Depositor to any other Person, or grant,
create, incur, assume or suffer to exist any Lien (other than Permitted Liens)
on any interest therein, and the Bank shall defend the right, title and interest
of the Depositor in, to and under such Receivables or other property transferred
to the Depositor against all claims of third parties claiming through or under
the Bank.

SECTION 3.7 Official Record. So long as the Notes and the Certificates remain
outstanding, this Agreement shall be treated as an official record of the Bank
within the meaning of Section 13(e) of the Federal Deposit Insurance Act (12
U.S.C. Section 1823(e)).

SECTION 3.8 Merger or Consolidation of, or Assumption of the Obligations of, the
Bank. Any Person (i) into which the Bank may be merged or converted or with
which it may be consolidated, to which it may sell or transfer its business and
assets as a whole or substantially as a whole, (ii) resulting from any merger,
sale, transfer, conversion, or consolidation to which the Bank shall be a party,
(iii) succeeding to the business of the Bank, or (iv) more than 50% of the
voting stock or voting power and 50% or more of the economic equity of which is
owned directly or indirectly by Huntington Bancshares Incorporated, which Person
in any of the foregoing cases executes an agreement of assumption to perform
every obligation of the Bank under this Agreement, will be the successor to the
Bank under this Agreement without the execution or filing of any document or any
further act on the part of any of the parties to this Agreement anything herein
to the contrary notwithstanding. Notwithstanding the foregoing, if the Bank
enters into any of the foregoing transactions and is not the surviving entity,
the Bank will deliver to the Indenture Trustee and the Owner Trustee an Opinion
of Counsel either (A) stating that, in the opinion of such counsel, all
financing statements and continuation statements and amendments thereto have
been executed and filed that are necessary to preserve and protect the interest
of the Issuer and, if the Notes are Outstanding, the Indenture Trustee for the
benefit of the Noteholders, respectively, in the Receivables, or (B) stating
that, in the opinion of such counsel, no such action is necessary to preserve
and protect such interest.

SECTION 3.9 Bank May Own Notes and Certificates. The Bank, and any Affiliate of
the Bank, may in its individual or any other capacity become the owner or
pledgee of Notes and Certificates with the same rights as it would have if it
were not the Bank or an Affiliate thereof, except as otherwise expressly
provided herein or in the other Transaction Documents. Except as set forth
herein or in the other Transaction Documents, Notes and Certificates so

 

-6-



--------------------------------------------------------------------------------

owned by the Bank or any such Affiliate will have an equal and proportionate
benefit under the provisions of this Agreement and the other Transaction
Documents, without preference, priority, or distinction as among all of the
Notes and Certificates.

SECTION 3.10 Compliance with the FDIC Rule. The Bank (i) shall perform the
covenants set forth in Article XII of the Indenture applicable to it and
(ii) shall facilitate compliance with Article XII of the Indenture by the
Huntington Parties.

SECTION 3.11 Dispute Resolution.

(a) If any Requesting Investor (each, a “Requesting Party”) requests that the
Bank repurchase any Receivable pursuant to Section 3.4 of this Agreement and the
repurchase request has not been fulfilled or otherwise resolved to the
reasonable satisfaction of the Requesting Party within 180 days of the receipt
of notice of the request by the Bank, the Requesting Party will have the right
to refer the matter, at its discretion, to either mediation or arbitration
pursuant to this Section 3.11. The Bank will inform the Requesting Party in
writing upon a determination by the Bank that a Receivable subject to a demand
to repurchase will be repurchased and the monthly distribution report filed by
the Depositor on Form 10-D for the Collection Period in which such Receivables
were repurchased shall include disclosure of such repurchase. A failure of the
Bank to inform the Requesting Party that a Receivable subject to a demand will
be repurchased within 180 days of the receipt of notice of the request shall be
deemed to be a determination by the Bank that no repurchase of that Receivable
due to a breach of Section 3.4 of this Agreement is required. The monthly
distribution report filed by the Depositor on Form 10-D for the Collection
Period in which a repurchase demand is made and for each subsequent Collection
Period until such repurchase demand is resolved or the related Receivable is
repurchased shall include disclosure regarding the date of the repurchase demand
as well as the status of such repurchase demand for each applicable Receivable.

(b) The Requesting Party will provide notice in accordance with the provisions
of Section 4.2 of this Agreement of its intention to refer the matter to
mediation or arbitration, as applicable, to the Bank, with a copy to the Issuer,
the Depositor, the Owner Trustee and the Indenture Trustee. The Bank agrees that
it will participate in the resolution method selected by the Requesting Party. A
Requesting Party may not initiate a mediation or arbitration pursuant to this
Section 3.11 with respect to a Receivable that is, or has been, the subject of
an ongoing or previous mediation or arbitration (whether by that Requesting
Party or another Requesting Party) but will have the right, subject to a
determination by the parties to the existing mediation or arbitration that such
joinder would not prejudice the rights of the participants to such existing
mediation or arbitration or unduly delay such proceeding, to join an existing
mediation or arbitration with respect to that Receivable if the mediation or
arbitration has not yet concluded. To the extent the parties fail to reach an
agreement following any mediation initiated pursuant to this Section 3.11, the
Requesting Party may refer the matter to arbitration or court adjudication.

(c) If the Requesting Party selects mediation as the resolution method, the
following provisions will apply:

 

-7-



--------------------------------------------------------------------------------

(i) The mediation will be administered by a nationally recognized arbitration
and mediation association selected by the Requesting Party pursuant to such
association’s mediation procedures in effect at such time.

(ii) The fees and expenses of the mediation will be allocated as mutually agreed
by the parties as part of the mediation.

(iii) The mediator will be impartial, knowledgeable about and experienced with
the laws of the State of New York that are relevant to the repurchase dispute
and will be appointed from a list of neutrals maintained by the American
Arbitration Association (the “AAA”).

(d) If the Requesting Party selects arbitration as the resolution method, the
following provisions will apply:

(i) The arbitration will be administered by a nationally recognized arbitration
and mediation association jointly selected by the parties, and if the parties
are unable to agree on an association, by the AAA, and conducted pursuant to
such association’s arbitration procedures in effect at such time.

(ii) The arbitrator will be impartial, knowledgeable about and experienced with
the laws of the State of New York that are relevant to the dispute hereunder and
will be appointed from a list of neutrals maintained by AAA.

(iii) The arbitrator will make its final determination no later than 90 days
after appointment or as soon as practicable thereafter. The arbitrator will
resolve the dispute in accordance with the terms of this Agreement, and may not
modify or change this Agreement in any way. The arbitrator will not have the
power to award punitive damages or consequential damages in any arbitration
conducted by it, and the Bank shall not be required to pay more than the
applicable Repurchase Price with respect to any Receivable which the Bank is
required to repurchase under the terms of this Agreement or this Agreement, as
applicable. In its final determination, the arbitrator will determine and award
the costs of the arbitration (including the fees of the arbitrator, cost of any
record or transcript of the arbitration, and administrative fees) and reasonable
attorneys’ fees to the parties as determined by the arbitrator in its reasonable
discretion. The determination of the arbitrator will be in writing and
counterpart copies will be promptly delivered to the parties. The determination
may be enforced in any court of competent jurisdiction.

(iv) No person may bring a putative or certified class action to arbitration.

(e) The following provisions will apply to both mediations and arbitrations:

(i) Any mediation or arbitration will be held in New York, New York or such
other location mutually agreed to by the Requesting Party and the Bank;

(ii) Notwithstanding this dispute resolution provision, the parties will have
the right to seek provisional relief from a competent court of law, including a
temporary

 

-8-



--------------------------------------------------------------------------------

restraining order, preliminary injunction or attachment order, provided such
relief would otherwise be available by law; and

(iii) The details and/or existence of any unfulfilled repurchase request, any
meetings or discussions regarding any unfulfilled repurchase request, mediations
or arbitration proceedings conducted under this Section 3.11, including all
offers, promises, conduct and statements, whether oral or written, made in the
course of the parties’ attempt to resolve an unfulfilled repurchase request, any
information exchanged in connection with any mediation, and any discovery taken
in connection with any arbitration (collectively, “Confidential Information”),
shall be and remain confidential and inadmissible (except disclosures required
by applicable law) for any purpose, including impeachment, in any mediation,
arbitration or litigation, or other proceeding (including any proceeding under
this Section 3.11) other than as required to be disclosed in accordance with
applicable law, regulatory requirements, or court order or to the extent that
the Bank, in its sole discretion, elects to disclose such information. Such
information will be kept strictly confidential and will not be disclosed or
discussed with any third party, except that a party may disclose such
information to its own attorneys, experts, accountants and other agents and
representatives (collectively “Representatives”), as reasonably required in
connection with any resolution procedure under this Section 3.11, and to the
Asset Representations Reviewer, if an Asset Review has been conducted, if the
disclosing party (a) directs such Representatives to keep the information
confidential, (b) is responsible for any disclosure by its Representatives of
such information and (c) takes at its sole expense all reasonable measures to
restrain such Representatives from disclosing such information. If any party
receives a subpoena or other request for information from a third party (other
than a governmental regulatory body) for Confidential Information, the recipient
will promptly notify the other party and will provide the other party with the
opportunity to object to the production of its Confidential Information or seek
other appropriate protective remedies, consistent with the applicable
requirements of law and regulation. If, in the absence of a protective order,
such party or any of its representatives are compelled as a matter of law,
regulation, legal process or by regulatory authority to disclose any portion of
the Confidential Information, such party may disclose to the party compelling
disclosure only the part of such Confidential Information that is required to be
disclosed.

SECTION 3.12 Cooperation with Voting. Each of the Bank and the Depositor hereby
acknowledges and agrees that it shall cooperate with the Indenture Trustee to
facilitate any vote by the Instituting Noteholders pursuant to the terms of
Section 7.6 of the Indenture.

ARTICLE IV

MISCELLANEOUS

SECTION 4.1 Transfers Intended as Sale; Security Interest.

(a) Each of the parties hereto expressly intends and agrees that the transfers
contemplated and effected under this Agreement are complete and absolute sales,
transfers and assignments rather than pledges or assignments of only a security
interest and shall be given

 

-9-



--------------------------------------------------------------------------------

effect as such for all purposes. It is further the intention of the parties
hereto that the Receivables and related Purchased Assets shall not be part of
the Bank’s estate in the event of a bankruptcy or insolvency of the Bank. The
sales and transfers by the Bank of the Receivables and the related Purchased
Assets hereunder are and shall be without recourse to, or representation or
warranty (express or implied) by, the Bank, except as otherwise specifically
provided herein. The limited rights of recourse specified herein against the
Bank are intended to provide a remedy for breach of representations and
warranties relating to the condition of the property sold, rather than to the
collectibility of the Receivables.

(b) Notwithstanding the foregoing, in the event that the Receivables and other
Purchased Assets are held to be property of the Bank, or if for any reason this
Agreement is held or deemed to create indebtedness or a security interest in the
Receivables and other Purchased Assets, then it is intended that:

(i) This Agreement shall be deemed to be a security agreement within the meaning
of Articles 8 and 9 of the New York UCC and the UCC of any other applicable
jurisdiction;

(ii) The conveyance provided for in Section 2.1 shall be deemed to be a grant by
the Bank of, and the Bank hereby grants to the Depositor, a security interest in
all of its right (including the power to convey title thereto), title and
interest, whether now owned or hereafter acquired, in and to the Receivables and
other Purchased Assets, to secure such indebtedness and the performance of the
obligations of the Bank hereunder;

(iii) The possession by the Depositor or its agent of the Receivable Files and
any other property that constitute instruments, money, negotiable documents or
chattel paper shall be deemed to be “possession by the secured party” or
possession by the Depositor or a Person designated by the Depositor, for
purposes of perfecting the security interest pursuant to the New York UCC and
the UCC of any other applicable jurisdiction; and

(iv) Notifications to Persons holding such property, and acknowledgments,
receipts or confirmations from Persons holding such property, shall be deemed to
be notifications to, or acknowledgments, receipts or confirmations from, bailees
or agents (as applicable) of the Depositor for the purpose of perfecting such
security interest under applicable law.

SECTION 4.2 Notices, Etc. All demands, notices and communications hereunder
shall be in writing and shall be delivered or mailed by registered or certified
first-class United States mail, postage prepaid, hand delivery, prepaid courier
service, or by facsimile or e-mail (if an applicable facsimile number or e-mail
address is provided on Schedule I to the Sale Agreement), and addressed in each
case as specified on Schedule I to the Sale Agreement, or at such other address
as shall be designated by any of the specified addressees in a written notice to
the other parties hereto. Any notice required or permitted to be mailed to a
Noteholder or Certificateholder shall be given by first class mail, postage
prepaid, at the address of such Noteholder or Certificateholder as shown in the
Note Register. Delivery shall occur only upon receipt or reported tender of such
communication by an officer of the recipient entitled to receive such

 

-10-



--------------------------------------------------------------------------------

notices located at the address of such recipient for notices hereunder;
provided, however, that any notice to a Noteholder or Certificateholder mailed
within the time and manner prescribed in this Agreement shall be conclusively
presumed to have been duly given, whether or not the Noteholder or
Certificateholder shall receive such notice.

SECTION 4.3 Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW, OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS.

SECTION 4.4 Headings. The section headings hereof have been inserted for
convenience only and shall not be construed to affect the meaning, construction
or effect of this Agreement.

SECTION 4.5 Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original,
regardless of whether delivered in physical or electronic form, but all of such
counterparts shall together constitute but one and the same instrument.

SECTION 4.6 Amendment.

(a) Any term or provision of this Agreement may be amended by the Bank and the
Depositor without the consent of the Indenture Trustee, the Issuer, any
Noteholder, the Owner Trustee or any other Person subject to the satisfaction of
one of the following conditions:

(i) The Bank or the Depositor delivers an Opinion of Counsel or an Officer’s
Certificate to the Indenture Trustee to the effect that such amendment will not
materially and adversely affect the interests of the Noteholders; or

(ii) The Rating Agency Condition is satisfied with respect to such amendment and
the Bank or the Depositor notifies the Indenture Trustee in writing that the
Rating Agency Condition is satisfied with respect to such amendment.

(b) This Agreement may also be amended from time to time by the Bank and the
Depositor, with the consent of the Holders of Notes evidencing not less than a
majority of the Outstanding Note Balance of the Controlling Class, for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of this Agreement or of modifying in any manner the rights of
the Noteholders or the Certificateholders. It will not be necessary for the
consent of Noteholders or Certificateholders to approve the particular form of
any proposed amendment or consent, but it will be sufficient if such consent
approves the substance thereof. The manner of obtaining such consents (and any
other consents of Noteholders and Certificateholders provided for in this
Agreement) and of evidencing the authorization of the execution thereof by
Noteholders and Certificateholders will be subject to such reasonable
requirements as the Indenture Trustee and Owner Trustee may prescribe, including
the establishment of record dates pursuant to the Depository Agreement.

 

-11-



--------------------------------------------------------------------------------

(c) Prior to the execution of any amendment pursuant to this Section 4.6, the
Bank or the Depositor shall provide written notification of the substance of
such amendment to each Rating Agency; and promptly after the execution of any
such amendment, the Bank or the Depositor shall furnish a copy of such amendment
to each Rating Agency, the Issuer and the Indenture Trustee; provided, that no
amendment pursuant to this Section 4.6 shall be effective which materially and
adversely affects the rights, protections or duties of the Indenture Trustee or
the Owner Trustee without the prior written consent of such Person.

(d) Prior to the execution of any amendment to this Agreement, the Owner Trustee
and the Indenture Trustee shall be entitled to receive and conclusively rely
upon an Opinion of Counsel stating that the execution of such amendment is
authorized or permitted by this Agreement and an Officer’s Certificate from the
Depositor or the Administrator that all conditions precedent to the execution
and delivery of such amendment have been satisfied. The Owner Trustee and the
Indenture Trustee may, but shall not be obligated to, enter into any such
amendment which materially and adversely affects the Owner Trustee’s or the
Indenture Trustee’s, as applicable, own rights, privileges, indemnities, duties
or obligations under this Agreement, the Transaction Documents or otherwise.

(e) Notwithstanding subsections (a) and (b) of this Section 4.6, this Agreement
may only be amended by the Bank and the Depositor if (i) the Majority
Certificateholders consent to such amendment or (ii) such amendment shall not,
as evidenced by an Officer’s Certificate of the Bank or the Depositor or an
Opinion of Counsel delivered to the Indenture Trustee and the Owner Trustee,
materially and adversely affect the interests of the Certificateholders.

(f) Notwithstanding anything herein to the contrary, for purposes of classifying
the Issuer as a grantor trust under the Code, no amendment shall be made to this
Agreement that would (i) result in a variation of the investment of the
beneficial owners of the Certificates for purposes of the United States Treasury
Regulation section 301.7701-4(c) without the consent of Noteholders evidencing
at least a majority of the Outstanding Note Balance of the Controlling Class and
the Majority Certificateholders or (ii) cause the Issuer (or any part thereof)
to be classified as other than a grantor trust under subtitle A, chapter 1,
subchapter J, part I, subpart E of the Code without the consent of all of the
Noteholders and all of the Certificateholders.

SECTION 4.7 Waivers. No failure or delay on the part of the Depositor, the
Servicer, the Bank, the Issuer or the Indenture Trustee in exercising any power
or right hereunder (to the extent such Person has any power or right hereunder)
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power or right preclude any other or further exercise thereof or the
exercise of any other power or right. No notice to or demand on the Depositor or
the Bank in any case shall entitle it to any notice or demand in similar or
other circumstances. No waiver or approval by either party under this Agreement
shall, except as may otherwise be stated in such waiver or approval, be
applicable to subsequent transactions. No waiver or approval under this
Agreement shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.

SECTION 4.8 Entire Agreement. The Transaction Documents contain a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter thereof and shall constitute the entire agreement among
the parties hereto with respect to

 

-12-



--------------------------------------------------------------------------------

the subject matter thereof, superseding all prior oral or written
understandings. There are no unwritten agreements among the parties.

SECTION 4.9 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.

SECTION 4.10 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement shall create and constitute the continuing obligations
of the parties hereto in accordance with its terms, and shall remain in full
force and effect until such time as the parties hereto shall agree.

SECTION 4.11 Acknowledgment and Agreement. By execution below, the Bank
expressly acknowledges and consents to the sale of the Purchased Assets and the
assignment of all rights and obligations of the Bank related thereto by the
Depositor to the Issuer pursuant to the Sale Agreement and the Grant of a
security interest in the Receivables and the other Purchased Assets by the
Issuer to the Indenture Trustee pursuant to the Indenture for the benefit of the
Noteholders. In addition, the Bank hereby acknowledges and agrees that for so
long as the Notes are outstanding, the Indenture Trustee will have, pursuant to
the Transaction Documents, the right to exercise all powers, privileges and
claims of the Depositor under this Agreement in the event that the Depositor
shall fail to exercise the same.

SECTION 4.12 Cumulative Remedies. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

SECTION 4.13 Nonpetition Covenant. Each party hereto agrees that, prior to the
date which is one year and one day after payment in full of all obligations of
each Bankruptcy Remote Party in respect of all securities issued by any
Bankruptcy Remote Party (i) such party shall not authorize any Bankruptcy Remote
Party to commence a voluntary winding-up or other voluntary case or other
Proceeding seeking liquidation, reorganization or other relief with respect to
such Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other Proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of its creditors generally, any party hereto
or any other creditor of such Bankruptcy Remote Party, and (ii) such party shall
not commence or join with any other Person in commencing any Proceeding against
such Bankruptcy Remote Party under any bankruptcy, reorganization, liquidation
or insolvency law or statute now or hereafter in effect in any jurisdiction.
This Section shall survive the termination of this Agreement.

 

-13-



--------------------------------------------------------------------------------

SECTION 4.14 Submission to Jurisdiction; Waiver of Jury Trial. Each of the
parties hereto hereby irrevocably and unconditionally:

(a) submits for itself and its property in any Proceeding relating to this
Agreement or any documents executed and delivered in connection herewith, or for
recognition and enforcement of any judgment in respect thereof, to the
nonexclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York and
appellate courts from any thereof;

(b) consents that any such Proceeding may be brought in such courts and waives
any objection that it may now or hereafter have to the venue of such Proceeding
in any such court or that such Proceeding was brought in an inconvenient court
and agrees not to plead or claim the same;

(c) agrees that service of process in any such Proceeding may be effected by
mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such Person at its address determined
in accordance with Section 4.2 of this Agreement;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) to the extent permitted by applicable law, each party hereto irrevocably
waives all right of trial by jury in any Proceeding or counterclaim based on, or
arising out of, under or in connection with this Agreement, any other
Transaction Document, or any matter arising hereunder or thereunder.

SECTION 4.15 Not Applicable to the Bank in Other Capacities. Nothing in this
Agreement shall affect any obligation the Bank may have in any other capacity.

SECTION 4.16 Third-Party Beneficiaries. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns and each of the Issuer and the Indenture
Trustee shall be an express third-party beneficiary hereof and may enforce the
provisions hereof as if it were a party hereto. Except as otherwise provided in
this Section, no other Person will have any right hereunder.

[Remainder of Page Intentionally Left Blank]

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

THE HUNTINGTON NATIONAL BANK By:  

/s/ Matt Alexander

Name:   Matt Alexander Title:   Vice President HUNTINGTON FUNDING, LLC By:  

/s/ Mark N. DuHamel

Name:   Mark N. DuHamel Title:   Chief Executive Officer, President and
Treasurer

 

S-1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

ASSIGNMENT PURSUANT TO RECEIVABLES SALE AGREEMENT

[            ], 2016

For value received, in accordance with the Receivables Sale Agreement, dated as
of November 30, 2016 (the “Agreement”), between The Huntington National Bank
(the “Bank”), and Huntington Funding, LLC, a Delaware limited liability company
(the “Depositor”), on the terms and subject to the conditions set forth in the
Agreement, the Bank does hereby transfer, assign, set over, sell and otherwise
convey to the Depositor without recourse (subject to the obligations in the
Agreement) on the Closing Date, all of its right, title, interest, claims and
demands in, to and under the Receivables set forth on the schedule of
Receivables delivered by the Bank to the Depositor on the date hereof, the
Collections after the Cut-Off Date, the Receivable Files and the Related
Security relating thereto.

The foregoing sale does not constitute and is not intended to result in an
assumption by the Depositor of any obligation of the undersigned to the
Obligors, the Dealers, insurers or any other Person in connection with the
Receivables, or the other assets and properties conveyed hereunder or any
agreement, document or instrument related thereto.

This assignment is made pursuant to and upon the representations, warranties and
agreements on the part of the undersigned contained in the Agreement and is
governed by the Agreement.

Capitalized terms used herein and not otherwise defined shall have the
respective meanings assigned to them in the Agreement or, if not defined in the
Agreement, in Appendix A to the Sale Agreement, dated as of November 30, 2016,
between Huntington Auto Trust 2016-1 and the Depositor.

[Remainder of page intentionally left blank]

 

A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this assignment to be duly
executed as of the date first above written.

 

THE HUNTINGTON NATIONAL BANK By:  

 

Name:   Title:  

 

A-2



--------------------------------------------------------------------------------

SCHEDULE I

PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS

In addition to the representations, warranties and covenants contained in the
Agreement, the Bank hereby represents, warrants, and covenants to the Depositor
as follows on the Closing Date:

General

1. This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in the Receivables and the other Purchased Assets in
favor of the Depositor, which security interest is prior to all other Liens, and
is enforceable as such against creditors of and purchasers from the Bank.

2. The Receivables constitute “chattel paper” (including “electronic chattel
paper” or “tangible chattel paper”), “accounts”, “instruments”, “promissory
notes”, “payment intangibles” or “general intangibles”, within the meaning of
the applicable UCC.

3. Immediately prior to the sale, transfer, contribution, assignment and/or
conveyance of a Receivable, such Receivable is secured by a first priority
validly perfected and enforceable security interest in the related Financed
Vehicle in favor of the Originator (or its assignee), as secured party, or all
necessary actions with respect to such Receivable have been taken or will be
taken to perfect a first priority security interest in the related Financed
Vehicle in favor of the Originator (or its assignee), as secured party, subject,
as to enforcement, to applicable bankruptcy, insolvency, reorganization,
liquidation or other similar laws and equitable principles relating to or
affecting the enforcement of creditors’ rights generally.

Creation

4. Immediately prior to the sale, transfer, contribution, assignment and/or
conveyance of a Receivable by the Bank to the Depositor, the Bank owned and had
good and marketable title to such Receivable free and clear of any Lien (other
than any Liens in favor of the Depositor) and immediately after the sale,
transfer, assignment and conveyance of such Receivable to the Depositor, the
Depositor will have good and marketable title to such Receivable free and clear
of any Lien.

5. The Bank has received all consents and approvals to the sale of the
Receivables hereunder to the Depositor required by the terms of the Receivables
that constitute instruments.

Perfection

6. The Bank has submitted or will have caused to be submitted, on the effective
date of this Agreement, the filing of all appropriate financing statements in
the proper filing office in the appropriate jurisdictions under applicable law
in order to perfect the sale of the Receivables from the Bank to the Depositor
and the security interest in the Receivables granted to the Depositor hereunder;
and the Servicer, in its capacity as custodian, has in its possession the
original copies of such instruments or tangible chattel paper that constitute or
evidence the

 

Schedule I-1



--------------------------------------------------------------------------------

Receivables, and all financing statements referred to in this paragraph contain
a statement that: “A purchase of or security interest in any collateral
described in this financing statement will violate the rights of the Secured
Party/Purchaser.”

7. With respect to Receivables that constitute an instrument or tangible chattel
paper, either:

 

  a. All original executed copies of each such instrument or tangible chattel
paper have been delivered to the Indenture Trustee, as pledgee of the Issuer; or

 

  b. Such instruments or tangible chattel paper are in the possession of the
Servicer and the Indenture Trustee has received a written acknowledgment from
the Servicer that the Servicer (in its capacity as custodian) is holding such
instruments or tangible chattel paper solely on behalf and for the benefit of
the Indenture Trustee, as pledgee of the Issuer; or

 

  c. The Servicer received possession of such instruments or tangible chattel
paper after the Indenture Trustee received a written acknowledgment from the
Servicer that the Servicer is acting solely as agent of the Indenture Trustee,
as pledgee of the Issuer.

Priority

8. The Bank has not authorized the filing of, and is not aware of any financing
statements against the Bank that include a description of collateral covering
the Receivables other than any financing statement (i) relating to the
conveyance of the Receivables by the Bank to the Depositor under the Receivables
Sale Agreement, (ii) relating to the conveyance of the Receivables by the
Depositor to the Issuer under the Sale Agreement, (iii) relating to the security
interest granted to the Indenture Trustee under the Indenture or (iv) that has
been terminated.

9. The Bank is not aware of any material judgment, ERISA or tax lien filings
against the Bank.

10. Neither the Bank nor a custodian or vaulting agent thereof holding any
Receivable that is electronic chattel paper has communicated an “authoritative
copy” (as such term is used in Section 9-105 of the UCC) of any loan agreement
that constitutes or evidences such Receivable to any Person other than the
Servicer.

11. None of the instruments, electronic chattel paper or tangible chattel paper
that constitutes or evidences the Receivables has any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than the Depositor, the Issuer or the Indenture Trustee.

Survival of Perfection Representations

12. Notwithstanding any other provision of this Agreement or any other
Transaction Document, the perfection representations, warranties and covenants
contained in this Schedule I

 

Schedule I-2



--------------------------------------------------------------------------------

shall be continuing, and remain in full force and effect until such time as all
obligations under the Transaction Documents and the Notes have been finally and
fully paid and performed.

No Waiver

13. The Bank shall provide the Rating Agencies with prompt written notice of any
material breach of the perfection representations, warranties and covenants
contained in this Schedule I, and shall not, without satisfying the Rating
Agency Condition, waive a breach of any of such perfection representations,
warranties or covenants.

 

Schedule I-3



--------------------------------------------------------------------------------

SCHEDULE II

REPRESENTATIONS AND WARRANTIES

WITH RESPECT TO THE RECEIVABLES

 

(a) Characteristics of Receivables. As of the Cut-Off Date (or such other date
as may be specifically set forth below), each Receivable:

(i) has been fully and properly executed or electronically authenticated by the
Obligor thereto;

(ii) either (A) has been originated by a Dealer to finance the retail sale by
that Dealer of the related Financed Vehicle and has been purchased by the Bank
in accordance with the terms of a dealer agreement between the Bank and that
Dealer or (B) has been originated by the Bank through a Dealer;

(iii) as of the Closing Date, is secured by a first priority validly perfected
security interest in the Financed Vehicle in favor of the Originator, as secured
party, or all necessary actions have been commenced that would result in a first
priority security interest in the Financed Vehicle in favor of the Originator,
as secured party;

(iv) contains customary and enforceable provisions such that the rights and
remedies of the holder thereof are adequate for realization against the
collateral of the benefits of the security;

(v) provided, at origination, for level monthly payments which fully amortize
the initial Principal Balance over the original term; provided, that the amount
of the first or last scheduled payment may be different from the level payment
but in no event more than three times the level monthly payment;

(vi) provides for interest at the Contract Rate specified in the Schedule of
Receivables;

(vii) was originated in the United States;

(viii) is secured by a new or used automobile, light-duty truck or van;

(ix) has a Contract Rate of at least 1.69%;

(x) had an original term to maturity of not more than 75 months and each
Receivable has a remaining term to maturity, as of the Cut-Off Date, of not more
than 75 months and not less than 1 month;

(xi) has an Outstanding Principal Balance of at least $1,000.00;

(xii) has a final scheduled payment due on or before January 25, 2023;

 

Schedule II-1



--------------------------------------------------------------------------------

(xiii) was not more than 30 days past due as of the Cut-Off Date;

(xiv) was not noted in the records of the Servicer as being the subject of any
bankruptcy or insolvency Proceeding;

(xv) is a Simple Interest Receivable; and

(xvi) provides that a prepayment by the related Obligor will fully pay the
Principal Balance and accrued interest through the date of prepayment based on
the Receivable’s Contract Rate.

 

(b) Compliance with Law. The Receivable complied at the time it was originated
or made in all material respects with all requirements of applicable federal,
state and local laws, and regulations thereunder.

 

(c) Binding Obligation. The Receivable constitutes the legal, valid and binding
payment obligation in writing of the Obligor, enforceable by the holder thereof
in accordance with its terms, except (i) as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, liquidation or other similar
laws and equitable principles relating to or affecting the enforcement of
creditors’ rights generally and (ii) as such Receivable may be modified by the
application after the Cut-Off Date of the Servicemembers Civil Relief Act, as
amended, to the extent applicable to the related Obligor.

 

(d) Receivable in Force. The Receivable has not been satisfied, subordinated or
rescinded nor has the related Financed Vehicle been released from the lien of
such Receivable in whole or in part.

 

(e) No Default; No Waivers. Except for payment delinquencies continuing for a
period of not more than 30 days as of the Cut-Off Date, the records of the
Servicer did not disclose that any default, breach, violation or event
permitting acceleration under the terms of the Receivable existed as of the
Cut-Off Date.

 

(f) Insurance. The Receivable requires that the Obligor thereunder obtain
physical damage insurance covering the related Financed Vehicle.

 

(g) No Government Obligor. The Obligor on the Receivable is not the United
States of America or any state thereof or any local government, or any agency,
department, political subdivision or instrumentality of the United States of
America or any state thereof or any local government.

 

(h) Assignment. No Receivable has been originated in, or is subject to the laws
of, any jurisdiction under which the sale, transfer, assignment, contribution,
conveyance or pledge of such Receivable would be unlawful, void, or voidable.

 

(i)

Good Title. As of the Closing Date and immediately prior to the sale and
transfer contemplated in the Sale Agreement, the Seller had good and marketable
title to and was the sole owner of each Receivable free and clear of all Liens
(except any Lien which will

 

Schedule II-2



--------------------------------------------------------------------------------

  be released prior to assignment of such Receivable thereunder), and,
immediately upon the sale and transfer thereof, the Issuer will have good and
marketable title to each Receivable, free and clear of all Liens (other than
Permitted Liens).

 

(j) Characterization of Receivables. Each Receivable constitutes either “chattel
paper,” an “account,” an “instrument,” or a “general intangible,” each as
defined in the UCC.

 

(k) One Original. There is only one executed original of the Contract (within
the meaning of the UCC) related to each Receivable.

 

(l) No Defenses. The records of the Servicer do not reflect any facts which
would give rise to any right of rescission, offset, claim, counterclaim or
defense with respect to such Receivable or the same being asserted or threatened
with respect to such Receivable.

 

Schedule II-3